Citation Nr: 1047245	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sacroiliac joint 
strain, claimed as a back disorder.

2.  Entitlement to service connection for a right trochanteric 
bursa strain, claimed a right hip disorder.

3.  Entitlement to service connection for right lower extremity 
radiculopathy, claimed as a right leg disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to November 
1986, from October 1990 to May 1991, from August 1991 to December 
1991, and from January 2003 to January 2005.  He also had 
additional service with the Minnesota National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St Paul, 
Minnesota, which, in part, denied the Veteran's claims for 
service connection for back, right hip and right leg disorders.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 Travel Board hearing.  A hearing transcript 
has been associated with the claims file.

In August 2010, subsequent to the issuance of the May 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claims on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The issue of entitlement to a temporary total rating based 
on the need for convalescence under the provisions of 38 
C.F.R. § 4.30 (2010), following left knee surgery on 
August 10, 2010, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board therefore does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for right lower 
extremity radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is a nexus between the Veteran's sacroiliac (SI) joint 
strain and active duty service.

2.  There is a nexus between the Veteran's right trochanteric 
bursa strain and active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder, 
diagnosed as SI joint strain, have been met.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a right hip disorder, 
diagnosed as right trochanteric bursa strain, have been met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  Given the Board's favorable 
disposition of the Veteran's claim for service connection for 
back and right hip disorders, the Board finds that all 
notification and development actions needed to fairly adjudicate 
these matters on appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as members 
of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back and Right Hip Disorders

The Veteran contends that his current lumbar spine and right hip 
disorders were incurred in 2004 while he was performing 
individual physical training.  Although the Veteran has had 
various periods of ACDUTRA and INACDUTRA during his service with 
the National Guard, he has specifically alleged that his current 
disorders were the result of an injury he sustained during active 
duty service.

A September 1985 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering from 
recurrent back pain or arthritis in an accompanying Report of 
Medical History (RMH).  The remaining treatment records for this 
period of service were negative for any complaints, treatments or 
diagnoses related to spine or hip disorders.

A March 1991 service redeployment examination was negative for 
any relevant abnormalities and the Veteran denied suffering from 
recurrent back pain or arthritis in an accompanying RHM.  The 
remaining treatment records for this period of service were 
negative for any complaints, treatments or diagnoses related to a 
lumbar spine disorder or to a hip disorder.

In a March 2004 Post-Deployment Health Assessment (PDHA), the 
Veteran indicated that he did not experience back pain or 
swollen, painful joints anytime during his deployment.  He denied 
suffering from any injury or illness while on active duty for 
which he did not seek medical care in a December 2004 Report of 
Medical Assessment (RMA).

A temporary physical profile was entered in June 2005 due to the 
Veteran's complaints of back pain and pending magnetic resonance 
imaging (MRI) results.  The Veteran reported in a June 2005 
Annual Medical Certificate that he had injured his back in May 
2005 while at home.  A second temporary physical profile was 
entered in October 2005 due to the Veteran's complaints of back 
pain, and he was instructed to bring in his MRI and 
electromyography (EMG) study results.

A May 2005 private emergency room note shows that the Veteran 
lost his balance while putting on his shorts at home after a cat 
went between his feet, causing him to hit his head on a door 
frame and land on his right shoulder.  He reported experiencing 
pain in the middle lower back that radiated into his right leg as 
a result of this incident.  He also reported that his upper back 
"goes" out.  Physical examination revealed muscle spasms in the 
mid-back as well as pain and muscle spasms in the lower back.  
Sensory examination revealed numbness in the foot.  A clinical 
impression of an acute herniated disc at L4-5 was made.

During a June 2005 private treatment visit, the Veteran reported 
that he felt a pop in his right hip and back area while doing 
hurdler stretches in the fall of 2004.  He has experienced some 
right sciatic-type pain intermittently since that time and had 
tripped over a cat in May 2005, causing the pain going down his 
right leg to worsen.  Physical examination revealed that he was 
overly sensitive to light palpation to the back, even on the left 
side, which was not the side that was painful.  Straight-leg 
raising was positive on both sides and deep tendon reflexes were 
normal.  Lumbar films revealed no bony abnormalities.  An 
assessment of right sciatica was made.  The provider noted that 
"apparently the military want[ed] him to get an MRI and we will 
schedule one."

A "moderately large L5-S1 disc" was noted on a July 2005 
private lumbar MRI scan. 

A September 2005 private treatment note reflects the Veteran's 
complaints of pain that had radiated into his back and right 
lower extremity since the summer of 2004.  Physical examination 
revealed 1+ midline paraspinous tenderness without sciatic notch 
tenderness.  A June 2005 private lumbar MRI was noted to be 
unremarkable without evidence of significant disc herniation or 
nerve root impingement.

An impression of a herniated L5-S1 disc with right leg 
radiculopathy was made in a September 2005 private treatment 
note.

A November 2005 private opinion from Dr. V. A. indicated that the 
Veteran's L5-S1 disc was "apparently a red herring" and that 
given his clinical course and history, it was likely that he 
strained his right SI joint and right trochanteric bursa 
performing hurdler stretches in August 2004.

Complaints of back pain that began earlier that day were noted in 
a January 2006 private emergency room note.  The Veteran reported 
that his pain was located in his lower back and radiated into 
both legs.  He had had a previous back injury two years ago.  He 
denied any trauma.

A February 2006 private lumbar MRI revealed disc degeneration at 
L5-S1 with minimal posterior broad-based bulging, which did not 
impress upon the thecal sac or compromise the neural foramina.

A February 2006 private treatment note shows that the Veteran had 
been diagnosed with a chronic SI joint strain with an acute 
exacerbation.

A June 2006 private treatment note reflects that the Veteran 
reported that he lost his balance while working and felt a pull 
in his back.

A November 2007 private opinion from Dr. V. A. noted that she had 
treated the Veteran periodically for musculoskeletal complaints 
from August 2006 to April 2007.  Her impression was that the 
Veteran had strained his SI joint performing hurdler exercises in 
the Guards in 2004 and that he subsequently developed some 
trochanteric bursitis and hip girdle contractures secondary to 
that injury.  Based on her examinations during that time frame 
and the clinical evidence, the provider did not feel that the 
Veteran suffered from any symptoms referable to the disc changes 
seen at L4-S1 or that this disc change was due to the above-
mentioned injury.  The lumbar MRI had shown an asymptomatic 
degeneration of the disc common in anyone the Veteran's age.

 A January 2008 letter from W. B. indicated that he served with 
the Veteran between January 2003 and January 2004.  He served as 
a squad leader and all soldiers were required to perform physical 
fitness training three times per week for one hour.  He recalled 
seeing the Veteran limping during the mid-summer and fall of 
2003.

During his July 2010 hearing, the Veteran testified that he was 
performing a "hurdler" stretch in 2004 when he injured his back 
and hip.  This exercise was designed to stretch the lower back by 
twisting the shoulders back and forth.  He heard and felt a pop 
when he twisted to the right while performing this exercise.  He 
reinjured his back after being released from active duty when he 
tripped over his wife's cat.  He also reinjured his back at work, 
but this injury was not as severe as when he tripped over the 
cat.  His subsequent workers' compensation claim was denied due 
to a preexisting back injury.  The Veteran's wife testified that 
he was still required to participate in physical training after 
his back injury and that he was actually limping and "dragging 
his leg" at that time.

A July 2010 letter from S. S. indicated that he had served with 
the Veteran for two years in support of Operation Noble Eagle.  
During this time, he worked with members who struggled to meet 
the standards of the Army Physical Fitness Test.  The Veteran had 
difficulty meeting the goals for the two mile run due to pain and 
numbness in his leg, which he encountered midway through the run.

Analysis

The Veteran has a current disability as he has been diagnosed 
with a chronic sacroiliac joint strain and a right trochanteric 
bursa strain, among other conditions.  In order for his current 
disorders to be recognized as service connected, the competent 
medical evidence of record must establish a link between these 
conditions and an active duty injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; Shedden and Hickson, supra.  

The evidence establishing this nexus includes a November 2005 
private opinion from Dr. V. A. finding it likely that the Veteran 
had strained his right SI joint and right trochanteric bursa 
performing hurdler stretches in August 2004.  The Veteran has 
reported a continuity of symptomology since discharge from active 
duty service and the clinical evidence suggests such continuity.  
The Veteran's reports regarding the onset of his disorders have 
been consistent throughout the course of the appeal and are 
supported by the post-active duty clinical evidence.  The Board 
notes that the first clinical evidence documenting the Veteran's 
claims regarding his in-service injury were in June 2005 and in 
the context of maintaining his physical eligibility for continued 
National Guard service.  The Board finds these June 2005 reports 
to be highly credible and probative.

The evidence against such a nexus includes a November 2007 
opinion from Dr. V. A. that the Veteran's degenerative changes at 
L4-S1 were not caused by his in-service stretching injury and 
were common to anyone the Veteran's age.

Both opinions from Dr. V. A. were accompanied by full rationales.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not entitled 
to any weight).  The Board notes that the November 2007 opinion 
attributed only the Veteran's lumbar degenerative changes to age; 
this opinion did not attribute such an etiology to his SI joint 
strain or his right trochanteric bursa strain.

As the evidence is at least in equipoise, and resolving all doubt 
in the Veteran's favor, entitlement to service connection for SI 
joint strain and for right trochanteric bursa strain is therefore 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disorder, diagnosed 
as SI joint strain, is granted.

Entitlement to service connection for a right hip disorder, 
diagnosed as right trochanteric bursa strain, is granted.


REMAND

As noted above, the applicable laws and regulations permit 
service connection only for a disability resulting from disease 
or injury incurred in or aggravated coincident with active duty 
or ACDUTRA, or for disability resulting from injury during 
INACDUTRA in the Army National Guard.  However, the actual 
periods during which the Veteran served on ACDUTRA or INACDUTRA 
has not been verified.  Only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Given the governing legal authority, set forth above, VA 
should undertake appropriate action to verify the dates of 
ACDUTRA and INACDUTRA for the appellant's National Guard service. 

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2010). (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in October 
10, 2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran and may be applied here 
as his claim was received in June 2006).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  Id.  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends that he suffers back pain that radiates into 
his right lower extremity and that this pain has been continuous 
since service.

It is not clear from the clinical evidence whether the Veteran 
currently suffers from radiculopathy.  An impression of right leg 
radiculopathy was noted in September 2005.  Although diagnosed 
with questionable right lower extremity radiculopathy in 
September 2005 by a private neurosurgeon, this provider noted 
that he did not "know exactly" what was causing the Veteran's 
lower extremity discomfort and that the cause appeared to be non-
surgical in nature, in an October 2005 consultation.  A November 
2005 private EMG of the right lower extremity was normal without 
evidence of radiculopathy, plexopathy or mononeuropathy.  A 
clinical impression of radiculopathy was given in a February 2007 
private emergency room note.  In McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007), the United States Court of Appeals for 
Veterans Claims held that a Board finding that a veteran had 
disability "at some point during the processing of his claim," 
satisfied the service connection requirement for manifestation of 
current disability.  Therefore, the Board will assume for 
argument's sake that the Veteran has right leg radiculopathy.  
Thus, the question now is whether there is sufficient evidence 
linking it to service or to a service-connected disability.

A VA examination is therefore required to determine whether the 
Veteran suffers from right lower extremity radiculopathy that is 
related to his active duty service, National Guard service, or to 
any service-connected disability.

During the July 2010 hearing, the Veteran testified that he was 
currently receiving treatment at the Raiter Clinic.  Treatment 
records from this facility dated through April 2007 are located 
in the claims file.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, on remand, VA should request that the Veteran 
provide authorization to enable it to obtain additional private 
medical records, to include outstanding copies of records from 
the Raiter Clinic.  

Accordingly, the case is REMANDED for the following action:
.
1.  Contact the National Personnel Records 
Center (NPRC), the Department of the Army, 
his National Guard unit, the Defense Finance 
and Accounting Service (DFAS), and any other 
appropriate source to verify all of the 
appellant's actual periods of active duty in 
the Army and ACDUTRA and INACDUTRA in the 
Army National Guard, beginning in September 
1985 through December 2004.  Compile a list 
of the appellant's actual periods of active 
duty in the Army and ACDUTRA and INACDUTRA in 
the Army National Guard based on any 
information received.  VA should continue 
efforts to procure the relevant records 
relating to the appellant's National Guard 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  All records and/or 
responses received should be associated with 
the claims file.  

2.  Send a letter to the Veteran and his 
representative, asking him to identify 
healthcare providers who may have treated him 
for any right leg disorder, in particular 
radiculopathy, and to sign authorization for 
release of such records.  Specifically 
request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from the Raiter 
Clinic, since April 2007.  All records and/or 
responses received should be associated with 
the claims file.  

3.  After completion of 1 and 2 above, if any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  Following the completion of 1, 2 and 3 
above, arrange for the Veteran to undergo a 
VA examination in order to determine the 
nature and etiology of any neurologic 
disorder(s) which may be present, to include 
right lower extremity radiculopathy.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran.  Any 
further indicated tests and studies (to 
include radiological or diagnostic studies, 
if warranted) should be accomplished (with 
all results made available to the examiner 
prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.  

The opinion should include a discussion of 
the Veteran's documented medical history and 
assertions.  Then, with respect to each 
diagnosed neurologic disorder, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder (1) 
was first manifest during active duty, or is 
the result of any injury suffered or disease 
contracted during active duty or ACDUTRA in 
the Army National Guard, (2) is the result of 
any injury sustained during INACDUTRA in the 
Army National Guard, or (3) was caused, or is 
aggravated, by any of the Veteran's service-
connected disabilities and not due to the 
natural progression of the disease.  The 
Veteran is currently service connected for 
degenerative meniscus of the left knee, 
posttraumatic stress disorder, SI joint 
strain and right trochanteric bursa strain.  
If aggravation of a nonservice-connected 
disorder by any service-connected disability 
is found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
any opinion reached, in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


